Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KUWAYAMA (2014/0323254).

Regarding Claim 1, KUWAYAMA teaches A kit to convert a used, single-speed bicycle to a multi-speed bicycle, the kit comprising: a. a front chainring set (24f) that comprises 2-5 front chainrings, each of a different size or tooth count; b. a front derailleur (23f) compatible with the front chainring set; c. a front derailleur shifting assembly (127r) compatible with the front derailleur; d. a chain tensioner (23r); and e. a chain (21) sized to span gearing from the largest front chainring to the smallest front chainring when included in a bicycle drive train that includes the front chainring se (24f)t, the chain tensioner (23r), and a rear sprocket attached to a rear bicycle wheel (24r) mounted on a bicycle.
When structure recited in the reference is identical to that of the claims, claimed functions are presumed to be inherent (MPEP 211201).
The pre-amble here only states the intended use of the invention and is thus not considered a limitation (MPEP 2111.02).
Patentability of a product does not depend on its method of production (MPEP 2113).


Regarding Claim 2, KUWAYAMA teaches that further comprises one, some, or all of the following: a. arear sprocket; b. a crank assembly configured for use with the front chainring set, wherein the crank assembly comprises (1) a one-piece crank or (ii) two crank arms and a spindle; c. a front handbrake system; d. a rear handbrake system; e. pedals configured for assembly with the crank assembly; and/or f. a bottom bracket (Fig. 1)

Regarding Claim 3, KUWAYAMA teaches that further comprises one, some, or all of the following: a. a front wheel configured for use with the front handbrake system; b. a rear wheel configured for use with the rear handbrake system; c. a front tire configured for use with the front wheel; and/or d. a rear tire configured for use with the rear wheel (Fig. 1).

Regarding Claim 4, KUWAYAMA teaches further comprises instructions, or an online link to instructions, for assembling components of the kit with a bicycle, optionally a used bicycle, configured to receive the components. There is no functional or structural relationship between the printed media and the claimed product thus this limitation is not considered (MPEP 2111.05).

Regarding Claim 5, KUWAYAMA teaches A used bicycle retrofit with a kit according to claim 1. 
When structure recited in the reference is identical to that of the claims, claimed functions are presumed to be inherent (MPEP 211201).
The pre-amble here only states the intended use of the invention and is thus not considered a limitation (MPEP 2111.02).
Patentability of a product does not depend on its method of production (MPEP 2113).

Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654